Mr. Justice Carter delivered the opinion of the court: The appellant railroad company objected to certain road and bridge taxes for the year 1914 returned as delinquent as to certain townships in Coles county. These objections were overruled in the county court and this appeal was then taken. The objections urged as to these road and bridge taxes are the same objections, apparently on an identical record, that were urged in People v. Cleveland, Cincinnati, Chicago and St. Louis Railway Co. (ante, p. 195.) That decision as to these objections must control here. Under the reasoning of that case the county court ruled correctly as to said road and bridge taxes. The judgment of the county court will be affirmed. Judgment affirmed.